            Case 2:19-cv-02198-AC Document 18 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL NIVARD BEATON,                                 No. 2:19-cv-2198 AC
12                        Plaintiff,
13             v.                                         ORDER
14    MODOC COUNTY SHERIFF, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed a request that

18   is characterized on the docket as a request to e-file. ECF No. 17. Review of the document

19   indicates that plaintiff seeks not to file electronically, but for his complaint to be served pursuant

20   to the court’s E-Service pilot program for civil rights cases for the Eastern District of California.

21   By separate order, plaintiff’s amended complaint (ECF No. 9) has been screened and ordered to

22   be served. Accordingly, the request for service will be denied as moot.

23            Plaintiff is informed that the court’s E-Service pilot program is available only when the

24   defendants to be served are employees of CDCR. Plaintiff is proceeding against a Modoc County

25   defendant, and service must be accomplished in the traditional manner as set forth in the order

26   directing service. Plaintiff must follow those directions in order for his amended complaint to be

27   served on defendant Potap.

28   ////
                                                         1
        Case 2:19-cv-02198-AC Document 18 Filed 06/09/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for e-service, ECF No.
 2   17, is DENIED as moot.
 3   DATED: June 8, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
